DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is in response to Applicant's submission filed on 05 November 2021 [hereinafter Response] has been entered, wherein:
Claims 1 and 14, and 15 have been amended.
Claims 6, 11, and 12 have been cancelled.
Claims 1-5, 7-10, and 13-23 are pending.
	Claims 1-5, 7-10, and 13-23 are rejected.
Claim Rejections - 35 U.S.C. § 101
3.	Applicant’s amendments to claims 1, 14, and 15 overcome the rejections under Section 101 to claims 1-5, 7-10, and 13-23.
Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
7.	Claims 1, 14 and 15 rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Published Application 20160217119 to Dakin et al. [hereinafter Dakin] in view of U.S. Published Application 20070265999 to Amitay et al. [hereinafter Amitay], U.S. Patent 10255641 to Goldman et al. [hereinafter Goldman], and further in view of US Published Application 20110071956 to Pinto et al. [hereinafter Pinto]. 
	Regarding claims 1, 14 and 15, Dakin teaches an apparatus (Dakin ¶ 0039), a computer-implemented method (Dakin claim 1), and a computer program product (Dakin ¶ 0046) for optimization of predictor variables, comprising: 
	at least one processor device operatively coupled to a memory and configured to execute program code stored on the memory (Dakin ¶ 0042 teaches [t]he computing device 1000 also includes at least one processor 1030 for executing computer-readable and computer-executable instructions or software stored in the storage device 1010) to:
	obtain a plurality of answers from an answer database (Dakin, see at least [0020], input data values stored in a database as label-value pairs associated with user (that is, obtain a plurality of answers from an answer database)), wherein each answer includes an answered value for each answered variable of a plurality of variables answered by each user of a plurality of previous users (Dakin Fig. 1 & ¶ 0004 teaches (Examiner annotations in boxes):

    PNG
    media_image1.png
    745
    659
    media_image1.png
    Greyscale

which is example system for recognizing form fields in an electronic form and automatically populating the form fields with data; Dakin ¶ 0032 teaches suggested response for populating the fillable form field candidate the prior responses . . . having been obtained from the given user (that is, each answer includes an answered value for each answered variable of a plurality of variables answered by each user of a plurality of previous users))
	[Examiner notes that the given user provides prior responses (that is, multiples of prior responses), and by virtue of doing so, the given user is a plurality of users because the claim does not require different ones of a plurality of users)], and at least one unanswered variable of the plurality of variables answered by the plurality of users includes a variable that is unanswered by a current user (Dakin ¶ 0027 teaches [s]ubsequently, the form fields are populated (that is unpopulated form fields that includes a variable that is unanswered) with suggested response data values derived from prior user responses to the same or similar form fields (that is, at least one unanswered variable . . . answered by the plurality of user includes a variable that is unanswered by a current user);
* * *
determine at least one predictor variable based on a prediction performance and associated answering cost of the at least one unanswered variable of the plurality of variables for the current user (Dakin ¶ 0011 teaches [o]nce the fillable form field candidates are identified (that is, at least one unanswered variable), one or more suggested responses (that is, determine at least one predictor variable) are presented to the user . . . . The suggested responses are based on prior responses by the same user (that is, prior responses of the same user being a prediction performance), or other contextual user information (e.g., the first and last name associated with a current login, to similar form fields in other forms ((that is, other contextual user information and “similar” being an associated answering cost)), the at least one predictor variable predicting an answer (Dakin ¶ 0021 teaches some or all of the prior responses whose words . . . in each label corresponding to the prior response are in common with the words in the fillable form field candidate can be taken into account using existing form filling prediction techniques (that is, the at least one predictor variable predicting an answer)) to the at least one unanswered variable of the plurality of variables for the current user (Dakin ¶ 0019 teaches [t]he form 130a includes several static form fields . . . . In FIG. 2, the fields of the form 130a are shown filled with user provided data; however, it will be understood that these fields may initially be blank (that is, at least one unanswered variable); Dakin ¶ 0021 further teaches one or more suggested responses for filling the form field candidates (that is, the plurality of variables for the current user) are generated using the labels coupled with prior responses));
* * *
and autonomously fill (Dakin ¶ 0033 teaches the suggested response may be automatically filled into the fillable form field candidate when the form is opened and before the user clicks on any of the fillable form field candidates (that is, autonomously fill) at least one remaining variable (Dakin ¶ 0032 teaches identifying 704, using an image recognition algorithm, a fillable form field candidate (that is, at least one remaining variable) in an answer sheet (Dakin ¶ 0032 by receiving 702 an electronic form having, encoded in the form, static text and a static form field for containing information specific to a given user of the electronic form. In some embodiments, the electronic form is encoded according to a Portable Document Format (PDF) specification (that is, in an answer sheet)) using the optimized prediction model (Dakin ¶ 0028 teaches a model for representing a mapping between a fillable form field candidate and a suggested response (that is, using the optimized prediction model)) to form an updated answer sheet for the current user to review, with the updated answer sheet including a plurality of predicted answers and current user given answers (Dakin ¶ 0011 teaches [t]he user can then select one of the suggested responses to fill the selected form field, or manually enter data into the selected form field. Additionally or alternatively, a suggested response can be automatically entered into a form field without additional user intervention when the fillable form field candidate is selected by the user (that is, to form an updated answer sheet for the current user to review, with the updated answer sheet including a plurality of predicted answers and current user given answers); Dakin ¶ 0031 teaches the user may choose to reject any or all of the suggested responses (that is, to form an updated answer sheet for the current user to review)).
Though Dakin teaches the features of identifying and populating electronic form fields using responses to similar form fields of other electronic forms, Dakin, however, does to explicitly teach -
* * *
obtain an answering cost for each of the plurality of variables from a cost database, each answering cost corresponding to at least a length of time taken by at least one of the plurality of users . . . ;
* * *
But Amitay teaches -
* * *
obtain an answering cost for each of the plurality of variables from a cost database (Amitay ¶ 0072 teaches a query difficulty prediction component . . . [is] based on machine learning techniques (that is, machine learning being dependent on a volume of data being a cost database), which is used to provide difficulty estimation (that is, to obtain . . . an answering cost for each of the plurality of variables); see also Amitay ¶¶ 0082-85 that teaches monitoring query difficulty and search confidence), each answering cost corresponding to at least a length of time taken by at least one of the plurality of users (Amitay ¶ 0070 teaches return[ing] the statistics per any requested time slice like average query processing time (that is length of time . . . to answer); see also Amitay ¶ 0072, query difficulty prediction component is used to provide difficulty estimation for queries and topics, namely how difficult it is for the engine to come up with a highly and significantly ranked answer (that is, each answering cost is a length of time . . . to provide an answer; see also ¶¶ 0082-85)) . . . ;
* * *
Dakin and Amitay are from the same or similar field of endeavor. Dakin teaches identifying and populating static form fields using prior responses to similar form fields. Amitay teaches monitoring search perform and user interaction to identify problems or difficulties in search performance. It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Dakin with the above teachings of Amitay by obtaining costs for answering variables. 
The motivation to do so is that “[t]his information can be used in the form of feedback to the [search engine] administrators since it may be used as both a sanity check for query difficulty for the [search engine] as well as providing a target function for optimizing queries.” (Amitay ¶ 0084).
Though Dakin and Amitay teach the features of electronic form field population in view of user interaction monitoring, the combination of Dakin and Amitay, however, does not explicitly teach -
* * *
. . . each answering cost . . . taken by at least one of plurality of users to provide an answer and relationships between the plurality of variables, with a combined answer cost for two or more of the plurality of variables being lower than the sum of the answer cost for each of the plurality of variables when the two or more of the plurality of variables are related;
* * *
But Goldman teaches -
* * *
. . . each answering cost . . . taken by at least one of plurality of users to provide an answer (Goldman 40:12-19 teaches using extrema values (min and max) on related tax returns, error ranges (range of uncertainty) for curves fitted to data in tax returns, clusters of similar users (that is, each answering cost . . . taken by at least one of a plurality of users to provide an answer) using naive bayes, K-means clustering or other clustering techniques, a k-nearest neighbor algorithm, neural networks and logistic regression, and combinations of two or more of the aforementioned or other types of predictive models) and relationships between the plurality of variables, with a combined answer cost for two or more of the plurality of variables being lower than the sum of the answer cost for each of the plurality of variables when the two or more of the plurality of variables are related (Goldman 9:15-16 & FIG. 7 teaches 

    PNG
    media_image2.png
    771
    565
    media_image2.png
    Greyscale

which is a completeness graph; Goldman 16:25-35 that teaches a [completeness graph 465 and tax calculation graph 482 represent data structures that can be constructed in the form of [a] tree. FIG. 7 generally illustrates a completeness graph 465 in the form of a tree structure including nodes 710 a-h, in which node 710 a is a beginning or start node, a “Yes” or termination node 710h indicating completion, and arcs 712 a-j representing different possible answers and the relationship (that is, relationships between the plurality of variables) between different nodes 710 or questions (that is, a plurality of variables) depend on the a basic or general version of a completeness graph 465 for the particular topic, such as determining whether a child qualifies as a dependent for federal income tax purposes (that is, the combined answer cost for two or more of the plurality of variables being lower than the sum of the answer cost for each of the plurality of variables when the two or more of the plurality of variables are related); Goldman 16:65 to 17:8 teaches specific example, referring again to FIG. 6, one pathway to completion is where an affirmative (True) answer is given to the question of whether you or a spouse can be claimed on someone else's tax return. If such a condition is true, your child is not a qualifying dependent because under IRS rules you cannot claim any dependents if someone else can claim you as a dependent. In another example, if you had a child and that child did not live with you for more than 6 months of the year, then your child is not a qualifying dependent (that is, the sum of the answer cost . . . being lower than the sum of the answer cost . . . when the two or more of the plurality of variables are related)
[Examiner notes that the specification provides as an example of a relationship between the plurality of variables where a first question is relevant to a second question pertaining to income tax (see PGPUB ¶ 0061), which aligns with the teachings of Goldman; also, though the claims recite “each answering cost corresponding to at least a length of time,” (see claims 1, 14, and 15), the “cost” of the example does not appear to pertain to such an “answer time” metric, and accordingly, the BRI of the claim is construed by the Examiner that such a relationship between the plurality of variables will have a greater favorable result over another result]);
* * *
Dakin, Amitay, and Goldman are from the same or similar field of endeavor. Dakin teaches identifying and populating static form fields using prior responses to similar form fields. Amitay teaches monitoring search perform and user interaction to identify problems or difficulties in search performance. Goldman teaches a completeness graph including arcs representing different possible answers and the relationship between different nodes or questions dependent on the version of the completeness graph. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Dakin and Amitay pertaining to electronic form user interaction with the questions and answers relationships selected to fill the electronic form of Goldman.
The motivation for doing so is to simplifying response inputs and response verifications relating to complex financial electronic documents based on machine learning principles. (Goldman, Abstract). 
Though Dakin, Amitay, and Goldman teach the features of prediction model generation based on a question / answer framework, the combination of Dakin, Amitay, and Goldman, however, does not explicitly teach-
* * *
generate a prediction model based on a given value of at least one predictor variable candidate;
generate an optimized prediction model from the prediction model using decision tree learning with recursive optimization of predictor variable selection, wherein a tree structure of the decision tree learning_ comprises a plurality of nodes. each of which represents a selection of the predictor variable; and
* * *
But Pinto teaches -
* * *
generate a prediction model (Pinto ¶ 0008 a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a commercial system being modeled (that is, generate a prediction model)) based on a given value of at least one predictor variable candidate (Pinto ¶ 0009 teaches implementations may include one or more of the following features. The most significant predictor variables in the development dataset and in the scoring dataset or a subset thereof (that is, based on a given value of at least one predictor variable candidate) are compared on a decile-by-decile basis as a means to determine the validity of applying the model to the scoring dataset); 
generate an optimized prediction model from the prediction model Pinto ¶ 0052 teaches [t]o make model development efficient, model projects are developed along a managed sequence of steps interactively with the analyst using a reentrant graphical user interface (that is generate an optimized prediction model from the prediction model)) using decision tree learning with recursive optimization of predictor variable selection (Pinto ¶ 0052 teaches [t]he user can invoke the modeling process repeatedly, for example, to review outcome response functions for individual predictor variables, or recursive partition trees for individual variables or for the set of predictor variables (that is, using decision tree learning with recursive optimization of predictor variable selection); to modify the predictor variable pool, to create and filter additional variables, or to modify the candidate model. The integrity of the model is maintained by the project database and the guidance supplied to the user), wherein a tree structure of the decision tree learning comprises a plurality of nodes, each of which represents a selection of the predictor variable (Pinto Figs. 20A & 20B teaches predictor variable interaction trees:

    PNG
    media_image3.png
    294
    788
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    619
    799
    media_image4.png
    Greyscale

Pinto ¶ 00143 teaches that [w]hen the displays have been computed, hot links to the distribution analyses and decision trees in HTML format are shown on the palette as illustrated in FIG. 20A; Pinto ¶ 0139 teaches [s]uch variable visualization [of FIG. 20B] provides a basis for transforming variables to predict more robust target performance (that is, by “transforming variables to predict more robust target performance” is also a form of optimized). This is particularly effective for nonlinear continuous variables, for multi-valued nominal variables whose effectiveness can be improved by splining, and for variables with significant interactions with other predictor variables, such as those revealed by the partition tree plots (that is, wherein a tree structure of the decision tree learning comprises a plurality of nodes, each of which represents a selection of the predictor variable); Pinto ¶ 0075 teaches a “tree structure” that includes “nodes”); and
* * *
Dakin, Amitay, Goldman and Pinto are from the same or similar field of endeavor. Dakin teaches identifying and populating static form fields using prior responses to similar form fields. Amitay teaches monitoring search perform and user interaction to identify problems or difficulties in search performance. Goldman teaches a completeness graph including arcs representing different possible answers and the relationship between different nodes or questions dependent on the version of the completeness graph. Pinto teaches predictive model generation using aspects of historical data based on predictor variables. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Dakin, Amitay and Goldman pertaining to electronic form user interaction on a questions and answers relationships format with the prediction model optimization of Pinto.
The motivation to do so is to provide a model generation platform using a project framework directed to process improvement and automation for rapid model development. (Pinto ¶ 0111).
Regarding claim 19, the combination of Dakin, Amitay, and Goldman teaches all of the limitations of claim 15, as described in detail above.
Goldman teaches -
wherein the review can include adjusting and approving (Goldman 1:39-42 teaches that in the event that a possible data error is identified, an alert can be generated for the user, and the user may review the data and confirm (that is, approving) or change (that is, adjust) the identified data in response to the alert (that is, wherein the review can include adjusting and approving)).
8.	Claims 2-5, 7-10, 13-18 and 20-23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Published Application 20160217119 to Dakin et al. [hereinafter Dakin] in view of U.S. Published Application 20070265999 to Amitay et al. [hereinafter Amitay] and U.S. Patent 10255641 to Goldman et al. [hereinafter Goldman] and further in view of US Published Application 20110071956 to Pinto et al. [hereinafter Pinto] and U.S. Patent 8417715 to Bruckhaus et al. [hereinafter Bruckhaus]. 
	Regarding claims 2 and 16, the combination of Dakin, Amitay, Goldman and Pinto teaches all of the limitations of claims 1 and 14, respectively, as described above.
Though Dakin, Amitay, Goldman and Pinto teach the features of electronic form field population in view of user interaction monitoring, and further with regard to the effect of question-field relationships, the combination of Dakin, Amitay, Goldman, and Pinto, however, does not explicitly teach -
at least one processor device is further configured to autonomously fill the at least one remaining variable in the answer sheet using the prediction model by:
evaluating the at least one predictor variable candidate using an objective function, the objective function being a function of the prediction performance and the answering cost, wherein the prediction performance is derived from the prediction model; and predicting the value of the at least one remaining variable by selecting the at least one predictor variable based on a result of the evaluation of the at least one predictor variable candidate.
But Bruckhaus teaches -
evaluating the at least one predictor variable candidate using an objective function, the objective function being a function of the prediction performance and the answering cost, wherein the prediction performance is derived from the prediction model (Bruckhaus, see at least 58:45-56, objective function considers correctness and cost of models); and predicting the value of the at least one remaining variable by selecting the at least one predictor variable based on a result of the evaluation of the at least one predictor variable candidate (Bruckhaus 7:49-57 teaches data mining functions include the ability to build various models from various data mining . . . and to automatically select the optimal model or a predictive model that provides useful results to the user. In other words, users of the invention can exercise the data management functions and data mining functions to develop predictive models based upon an analysis of their existing data (that is, based on a result of the evaluation of at least one predictor variable candidate) that can be used to assist in making decisions (that is, using the model in predicting the value of the at least one remaining variable by selecting the at least one predictor variable)).
Dakin, Amitay, Goldman, Pinto and Bruckhaus are from the same or similar field of endeavor. Dakin teaches identifying and populating static form fields using prior responses to similar form fields, such responses including time aspects. Amitay teaches monitoring search perform and user interaction to identify problems or difficulties in search performance, including query processing time. Goldman teaches a completeness graph including arcs representing different possible answers and the relationship between different nodes or questions dependent on the version of the completeness graph. Pinto teaches predictive model generation using aspects of historical data based on predictor variables. Bruckhaus teaches using performance or evaluation criteria in optimizing and selecting models in data mining contexts. It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Dakin, Amitay, Goldman and Pinto with the above teachings of Bruckhaus by using objective functions to evaluate model prediction performance. 
The motivation to do so is that “[m]onitoring the performance of deployed models is beneficial because it is known that processes about which one wishes to make predictions change over time, thus leading to a risk that models that initial perform well may deteriorate in performance over time.” (Bruckhaus, 58:2).
	Regarding claims 3 and 17, the combination of Dakin, Amitay, Goldman, Pinto, and Bruckhaus teaches all of the limitations of claims 2 and 16, respectively, as described above.
Bruckhaus teaches wherein the prediction performance is a prediction accuracy, a Gini index, or an entropy gain of the prediction model (Bruckhaus, see at least 58:45-56).
	Regarding claim 4, the combination of Dakin, Amitay, Goldman, Pinto, and Bruckhaus teach all of the limitations of claim 2, as described above.
Bruckhaus teaches wherein the objective function is a function of an average prediction accuracy of the value of the at least one remaining variable candidate and the answering cost (Bruckhaus, see at least 58:45-56).
	Regarding claims 5 and 20, the combination of Dakin, Amitay, Goldman, Pinto, and Bruckhaus teaches all of the limitations of claims 2 and 16, respectively, as described above.
Dakin teaches -
wherein the at least one processor device is further configured to execute program code stored on the memory device to:
receive an input value of the at least one predictor variable input in the answer sheet; and predict the value of the at least one remaining variable by using the prediction model based on the input value of the at least one predictor variable (Dakin, see at least ¶¶ 0037-38).
	Regarding claims 7 and 21, the combination of Dakin, Amitay, Goldman, Pinto, and Bruckhaus teaches all of the limitations of claims 5 and 20, respectively, as described above.
Dakin teaches wherein at least one processor device is further configured to execute program code stored on the memory device to:
receive an input value of the at least one remaining variable; and update the at least one remaining variable with the input value of the at least one remaining variable (Dakin, see at least ¶¶ 0037-38).
	Regarding claims 8 and 22, the combination of Dakin, Amitay, Goldman, Pinto, and Bruckhaus teaches all of the limitations of claims 2 and 16, respectively, as described above.
Dakin teaches -
wherein: the at least one processor device, in generating the prediction model, is further configured to generate a prediction model for each of the plurality of variables that has not been determined as the at least one predictor variable (Dakin, see at least ¶ 0028, prediction on label values).
Bruckhaus teaches -
the at least one processor device, in evaluating the at least one predictor variable candidate using the objective function, is further configured to evaluate each of the plurality of variables that has not been determined as the at least one predictor variable (Bruckhaus, see at least 58:45-56); and the at least one processor device, in selecting the at least one predictor variable, is further configured to select one of the plurality of variables that has not been determined as the at least one predictor variable that improves the objective function to include in the at least one predictor variable (Bruckhaus, see at least 58:45-56).
	Regarding claims 9 and 23, the combination of Dakin, Amitay, Goldman, Pinto, and Bruckhaus teaches all of the limitations of claims 8 and 22, respectively, as described above.
Bruckhaus teaches wherein the at least one processor device is further configured to: split a domain of the one of the plurality of variables that has been selected (Bruckhaus 47:22-29 teaches a best model depends . . . on the choice of objective function. For example, if the system has sufficient information to optimize for cost and the user wants to optimize for cost, then other quality metrics may be of secondary importance. . . . [T]his invention . . . evolves models to try to achieve or exceed a user-defined or pre-set threshold confidence level (that is, above the threshold and below the threshold of the confidence level is to split a domain of the one of the plurality of variables selected by the selecting section)); wherein at least one processor device is further configured to hierarchically select the at least one predictor variable to generate a decision tree of the at least one predictor variable (Bruckhaus 54:47-29 teaches model manager 144 may execute this sequence of steps repeatedly to identify the best possible selections of inputs to the business task model. . . . For example, the model manager 144 may build a decision to determine which of a set of one thousand available inputs it should use to build the best possible business task model . . . . [K]nowing the contract price is either $29.99 per month or $349.99 per year (that is, to split) may be beneficial (that is, configured to hierarchically select the at least one predictor variable to generate a decision tree of the at least one predictor variable)).
	Regarding claim 10, the combination of Dakin, Amitay, Goldman, Pinto, and Bruckhaus teaches all of the limitations of claim 2, as described above.
Bruckhaus teaches wherein the at least one processor device is further configured to stop selecting the at least one predictor variable in response to a determination that the objective function does not improve during the evaluation (Bruckhaus, see at least 58:45-56).
	Regarding claims 13 and 18, the combination of Dakin, Amitay, Goldman, Pinto, and Bruckhaus teaches all of the limitations of claims 3 and 17, as described above.
Bruckhaus teaches wherein the prediction accuracy is based on comparing a value of the at least one remaining variable with at least one of the answered values corresponding to the remaining variable in the answer database (Bruckhaus, see at least 58:45-56).
Response to Arguments
9.	The Examiner fully considered Applicant’s arguments, and responds below:
10.	With regard to the rejections under Section 101, Applicant submits “[t]hus, [amended] claim 1 satisfies the requirements of 35 U.S.C. § 101, and is not directed to an abstract idea at least due to the reasons set forth above. For similar reasons, claims 14 and 15 are not directed to an abstract idea. Claims 2-5, 7-10, 13, and 16-23 depend directly or indirectly from one of claims 1, 14, or 15, and thus, include all the elements of claims 1, 14, or 15. Accordingly, claims 2-5, 7-10, 13, and 16-23 satisfy the requirements of 35 U.S.C. § 101 at least due to their respective dependencies from claims l, 14, or 15.” (Response at pp. 12-17)
Examiner agrees. The Applicant’s amendment includes, inter alia, language directed to generating an “optimized prediction model” by “using decision tree learning with recursive optimization of predictor variable selection.” Such language reflects the guidance of “Example 39 - Method for Training a Neural Network for Facial Detection,” of the “Subject Matter Eligibility Examples: Abstract Ideas,” by the “generating the optimized prediction model” of the instant application.
11.	Applicant argues with the rejections to Section 103 that “In rejecting previously presented claim 1, the Examiner concedes that Dakin fails to explicitly teach obtaining an answering cost for each of the plurality of variables from a cost database, each answering cost corresponding to a length of time taken by at least one of plurality of users to provide an answer. The Examiner cites . . . Amitay to cure these acknowledged deficiencies of Dakin. See the Office Action at page 28.” (Response at p. 18).
Examiner respectfully disagrees because Applicant argues against the references individually. In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Applicant submits that “[t]he difficulty estimation of Amitay is not an answering cost associated with a length of time taken by a user to provide an answer or the relationship between the variables.” (Response at p. 19). Examiner points to the Office Action mailed 06 August 2021 at p. 31 [hereinafter Office Action], which is directed to Amitay teaching an “average query processing time, which is covered under the BRI of Applicant’s “an answer cost associated with a length of time . . . to provide an answer.” 
Applicant also submits that the “alert” of Goldman is not “the review can include adjusting and approving” of dependent claim 19. However, the BRI of dependent claim 19 does not preclude the teachings of the “alert” of Goldman, which further teaches, responsive to an “alert,” that the user may review the data and confirm or change the identified data in response to the alert. (see Office Action at p. 35).
Examiner submits that the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings. Further, Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Jeff W. Johnson, “A Heuristic Method for Estimating the Relative Weight of Predictor Variables in Multiple Regression, Multivariate Behavioral Research) teaches determining the relative weight (also called relative importance by some researchers) of the proportionate contribution each predictor makes to R2, considering both its unique contribution and its contribution when combined with other predictor variables.
(US Published Application 20050234960 to Chickering et al.) teaches constructing a data perspective for a given target variable. The present invention determines and analyzes the best target variable predictors for a given target variable, employing them to facilitate the conveying of information about the target variable to a user.
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122